Citation Nr: 0125102	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  00-10 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for 
residuals of a lumbar laminectomy.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel




INTRODUCTION

The veteran had active service in the United States Army from 
September 1960 to September 1963.

In a rating decision dated in December 1963, the Department 
of Veterans Affairs Regional Office (RO) in Waco, Texas, 
granted the veteran's claim of entitlement to service 
connection for a spinal injury, postoperative, and assigned a 
20 percent disablility evaluation.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision of the RO, which 
denied the veteran's claim of entitlement to an evaluation in 
excess of 20 percent for his service-connected spinal 
disability.  In February 2000 the veteran filed a timely 
notice of disagreement.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.200, 20.201, 20.302 (2001).  The RO 
subsequently provided the veteran a statement of the case and 
notification of his appellate rights.  In March 2000 the 
veteran perfected his appeal and the issues were properly 
certified to the Board.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 19.28, 19.29(b), 19.30, 20.302 (2001).  

In a subsequent rating decision issued in March 2001 in 
conjunction with a supplemental statement of the case, a 
Decision Review Officer at the RO increased the veteran's 
evaluation for his service-connected spinal disability, 
characterized as laminectomy, L5-S1, to 60 percent, effective 
from October 1999.  


FINDING OF FACT

The veteran's service-connected spinal disorder is manifested 
by persistent pain with little intermittent relief.  



CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 60 
percent for a postoperative spinal disorder have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased disability rating for his 
service-connected, spinal disorder, postoperative, which is 
currently evaluated as 60 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (intervertebral disc syndrome).  

I.  Factual Background

In the present case, service medical records indicate that 
the veteran began to complain of low back pain in 1962.  He 
was diagnosed with a herniated nucleus pulposus at the L5-S1 
interspace, and conservative treatment was begun.  By January 
1963, with the veteran's complaints continuing, a lumbar 
laminectomy was performed.  

The veteran filed a claim seeking service connection for his 
spinal disorder in September 1963.  In a rating decision 
dated in December 1963, the RO granted his claim and assigned 
an evaluation of 20 percent, for a disability characterized 
as laminectomy, L5-S1.  In August 1970 the veteran injured 
himself in a swimming accident, which resulted in 
quadriplegia.  

Since his accident in 1970 the veteran has been hospitalized 
for various conditions secondary to his quadriplegia, 
including recurrent urinary tract infections and bladder 
disorderss.  In October 1999 the veteran presented for an 
annual physical examination, at which time he complained of 
chronic low back pain.  Physical examination revealed that 
the veteran had a moderate amount of diffuse atrophy.  The 
veteran requested and was provided a new lumbar support to 
help relieve his low back pain.  

The veteran was afforded a VA examination in June 2000, to 
which he presented with continued complaints of low back 
pain, generalized weakness, and stiffness.  The examiner 
noted that the veteran had markedly impaired function.  
Physical examination revealed that the veteran was confined 
to a wheelchair due to his quadriplegia, and all of his 
activities of daily living were assisted.  The veteran's low 
back pain, which was sharp and burning, radiated to his lower 
extremities.  Additionally, although his sitting tolerance 
was markedly diminished, any change in posture also 
aggravated his low back pain.  His range of motion could not 
be determined, due to his quadriplegia and confinement to a 
wheelchair.  The examiner further noted paralumbar muscle 
stiffness and some tingling and numbness in the feet 
bilaterally.  The veteran was diagnosed with residuals of L5-
S1 laminectomy.  

II.  Legal Analysis

A.  Preliminary Matters

At the outset, the Board notes that, during the pendency of 
this appeal, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), which provides that, upon 
receipt of a complete or substantially complete application, 
the Secretary shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  Public Law No. 
106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (codified as 
amended at 38 U.S.C. § 5103 (West Supp. 2001)).  The Act also 
requires the Secretary to make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate 
a claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
VCAA § 3(a), 114 Stat. 2096, 2097-98 (codified at 38 U.S.C. 
§ 5103A (West Supp. 2001)).

The changes in law brought about by the new legislation are 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  See generally Holliday v. Principi, 
14 Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

VA has recently issued final regulations to implement the 
statutory changes of the VCAA.  66 Fed. Reg. 45,620 et seq. 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments to 
3.156(a), 3.159(c) and 3.159(c)(4)(iii) pertaining to 
reopening previously denied claims are not applicable in this 
case.  The amendments otherwise "merely implement the VCAA 
and do not provide any rights other than those provided by 
the VCAA."  See 66 Fed. Reg. at 45,629.  

The Board finds that the requirements of the VCAA and 
implementing regulations have clearly been satisfied in this 
matter.  The RO, in the statement of the case and 
supplemental statements of the case, issued in March 2000 and 
March 2001, respectively, has set forth the law and facts in 
a fashion that clearly and adequately informed the veteran of 
the evidence needed to substantiate his claim.  Neither the 
veteran nor his representative has identified any additional 
evidence, needed to adjudicate this claim, which has not 
already been associated with the claims file.  

Accordingly, the Board finds that we may proceed to decide 
this matter without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, we find that VA has 
satisfied its duty to assist the veteran in apprising him as 
to the evidence needed, and in obtaining evidence pertaining 
to his claim, under both former law and the new VCAA.  38 
U.S.C.A. §§ 5100 et seq. (West Supp. 2001).  The Board 
therefore finds that no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the appellant.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

B.  Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual disability in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2001).  Separate 
diagnostic codes identify various disabilities.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  

The veteran is currently evaluated as 60 percent disabled due 
to his service-connected postoperative laminectomy, L5-S1.  
Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293, 
intervertebral disc syndrome, which is postoperative and 
cured, is assigned a noncompensable evaluation.  Mild 
residuals warrant a 10 percent evaluation, moderate residuals 
with recurring attacks warrant 20 percent, and severe 
residuals with recurring attacks and only intermittent relief 
are assigned 40 percent.  Pronounced residuals, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief, 
are assigned a 60 percent evaluation.  

The Board observes that the words "moderate" and "marked" are 
not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just'.  See 38 U.S.C.A. § 7104(a); 38 
C.F.R. § 4.6.  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993) (en banc).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis, and demonstrated symptomatology.  Any change in a 
Diagnostic Code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  

The veteran underwent a lumbar laminectomy in January 1963 to 
repair a herniated nucleus pulposus at the L5-S1 interspace.  
In addition, the veteran suffered a tragic accident in August 
1970, which left him quadriplegic and confined to a 
wheelchair.  Due to his quadriplegia, the VA examiner in June 
2000 was unable to evaluate his range of motion.  Therefore, 
the Board finds that his service-connected postoperative 
laminectomy is appropriately evaluated under DC 5293.  

Notwithstanding the fact that the Board believes that DC 5293 
is most appropriate in this case, the Board has explored the 
possibility of rating the veteran's disability under other 
potentially applicable rating codes.  

Residuals of fractured vertebrae are evaluated under 
38 C.F.R. § 4.71a, DC 5285.  In the present case the 
veteran's service-connected disability is the result of a 
herniated nucleus pulposus at the L5-S1 interspace, not a 
fractured vertebra.  Therefore, the Board finds that 
evaluation pursuant to DC 5285 is not appropriate.  

Ankylosis of the spine is evaluated under 38 C.F.R. § 4.71a, 
DCs 5286, 5287, 5288, and 5289.  Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995), citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY (28th ed. 1994) at 91; see also Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  The veteran does not 
contend, nor does the medical record demonstrate, that 
ankylosis of the spine is present.  There is no medical 
evidence that the veteran's spine is ankylosed.  
Specifically, although the veteran suffers from quadriplegia 
as a result of an unfortunate swimming accident, he does not 
allege, nor is there any evidence that his spine is immobile 
or consolidated due to his service-connected disability.  
Evaluation of the veteran's disability under DCs 5286, 5287, 
5288, and 5289 is accordingly not warranted.  

Limitation of motion of the spine is evaluated under 
38 C.F.R. § 4.71a, DCs 5290, 5291, and 5292.  As discussed 
above, the veteran is a quadriplegic due to a swimming 
accident in 1970.  He has been confined to a wheelchair since 
that time.  The VA examiner in June 2000 specifically noted 
that all the veteran's activities of daily living are 
assisted.  It was further noted that, due to his non-service-
connected quadriplegia and confinement to a wheelchair, his 
range of motion could not be measured.  Therefore, the Board 
finds that evaluation under DCs 5290, 5291, or 5292, all of 
which pertain to limitation of motion, would be 
inappropriate.  

Arthritis is evaluated under 38 C.F.R. § 4.71a, DC 5003.  
Pursuant to that code, arthritis, when established by X-ray 
evidence, is to be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
involved.  In the present case, the veteran does not contend, 
the medical evidence does not reveal, and the Board does not 
find that the veteran suffers from arthritis.  Furthermore, 
as discussed above, the inability of examiners to evaluate 
his limitation of motion due to his non-service-connected 
quadriplegia and confinement to a wheelchair makes evaluation 
under DC 5003 inappropriate.  

In short, rating the veteran's service-connected spinal 
disability under diagnostic codes other than Diagnostic Code 
5293 is not appropriate.

At the time this appeal began the veteran was evaluated as 20 
percent disabled under DC 5293.  However, in a subsequent 
rating decision issued by the Decision Review Officer in 
March 2001 in conjunction with a supplemental statement of 
the case, the veteran's disability rating was increased to 60 
percent.  This is the highest rating available under DC 5293.  

The Board has also considered whether the provisions of 38 
C.F.R. §§ 4.40 and 4.45 may provide a basis for an increased 
evaluation.  

In DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), the Court 
held that 38 C.F.R. §§ 4.40 and 4.45 were not subsumed into 
the diagnostic codes under which the veteran' disabilities 
are rated, and that the Board has to consider the functional 
loss due to pain of a musculoskeletal disability under 38 
C.F.R. § 4.40, separate from any consideration of the 
veteran' disability under the diagnostic codes.  However, in 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court 
determined that, if a claimant is already receiving the 
maximum disability rating available based upon symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  
The veteran is currently being compensated at a 60 percent 
disability rating, the maximum allowable rating under DC 
5293.  As a result, the aforementioned provisions of 38 
C.F.R. § 4.40 and § 4.45 are not for consideration.  See 
Johnston, supra.

Finally, the Board has considered the assignment of higher 
evaluations in this case on an extra-schedular basis under 38 
C.F.R. § 3.321(b)(1).  A basis for an extra-schedular rating 
is not shown.  While the Board acknowledges the serious 
limitations engendered by the veteran's non-service-connected 
quadriplegia, it has been neither contended nor evidenced by 
the record that his service-connected low back disability has 
resulted in marked interference with employment or frequent 
periods of hospitalization, or otherwise presents an 
exceptional or unusual disability picture such as would 
render application of the normal schedular rating criteria 
impractical.  See Bagwell v. Brown, 9 Vet. App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 60 percent for service connected 
postoperative lumbar laminectomy is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

